KELLEY, Judge,
dissenting.
I respectfully dissent. I believe that the order of the Pennsylvania State Employes’ Retirement Board should be affirmed.
Section 5804 of the State Employees’ Retirement Code (Retirement Code) provides, in pertinent part, that active members of the State Employees’ Retirement System may purchase retirement credit for certain types of nonstate service, including “service as an administrator, teacher, or instructor in the field of education for any agency or department of the government of the United States....” 71 Pa.C.S. § 5304(c)(8). Contrary to the opinion of the majority, I do not believe that claimant’s one-year position with the National Science Foundation (NSF) constituted service “in the field of education.”
Claimant was employed by the NSF from September 15, 1967 to September 14, 1968. At that time, the functions of the NSF were as follows:
(1) to develop and encourage the pursuit of a national policy for the promotion of basic research and education in the sciences;
(2) [t]o initiate and support basic scientific research and programs to strengthen scientific research potential in the mathematical, physical, medical, biological, engineering, and other sciences, by making contracts or other arrangements (including grants, loans, and other forms of assistance) to support such scientific activities and to appraise the impact of research upon industrial development and upon the general welfare;
(3) at the request of the Secretary of Defense, to initiate and support specific scientific research activities in connection with matters relating to the national defense by making contracts or other arrangements (including grants, loans, and other forms of assistance) for the conduct of such scientific research;
(4) to award, as provided in section 10, scholarships and graduate fellowships in the mathematical, physical, medical, biological, engineering, and other sciences;
(5) to foster the interchange of scientific information among scientists in the United States and foreign countries;
(6) to evaluate scientific research programs undertaken by agencies of the Federal Government, and to correlate the Foundation’s scientific research programs with those undertaken by individuals and by public and private research groups;
(7) to establish such special commissions as the Board may from time to time deem necessary for the purposes of this Act; and
(8) to maintain a register of scientific and technical personnel and in other ways provide a central clearinghouse for information covering all scientific and technical personnel in the United States, including its Territories and possessions.
Section 3 of the National Science Foundation Act of 1950, ch. 171, 64 Stat. 149 (1950), as amended by section 1 of Pub.L. No. 86-232, 73 Stat. 467 (1959).
Claimant’s position at the NSF was that of Director of the Aeronomy Program (Program Director). This Program supported research on the upper atmosphere, including thermospheric and mesospheric dynamics and coupling, airglow, aurora and related atomic and molecular processes, ionospheric structures, dynamics, irregularities, plasma turbulence and the interactions with other regions of the atmosphere. Reproduced Record (R.) at 130a. Included in claimant’s application for a leave of absence from the Pennsylvania State University was a description of the responsibilities of the Program *82Director which stated, in pertinent part, as follows:
The incumbent of this position is responsible for the planning and administration of aeronomy within the framework of legislation, agency policies, missions, objectives and resources and serves as spokesperson for the Section/Division with regard to the scientific community. The incumbent is responsible for the planning, coordination, and management of basic and applied research, facilities, and other scientific activities primarily through Federal grants and contracts to academic institutions, nonprofit, non-academic research institutions, professional organizations and the private sector.
Id. When describing the purpose of his leave of absence, claimant stated that he would be responsible for reviewing and selecting aeronomy research proposals submitted by workers throughout the country. R. at 125a.
While claimant no doubt performed valuable work at the NSF, I cannot conclude that such work was “in the field of education.” Certainly one of the functions of the NSF was to promote basic research and education in the sciences. However, this fact alone does not constitute a sufficient nexus to the educational process to consider claimant’s particular duties as an administrator for that agency within the limiting scope of section 5304(c)(3) of the Retirement Code.
The primary method by which the NSF achieved its purposes was by supporting scientific research through grants, loans and other forms of financial assistance. Claimant’s administrative duties were not directly related to the actual delivery of educational instruction to students. I believe that the thrust of the nonstate service provision of the Retirement Code focuses upon the provision of educational instruction and not upon those activities which may only be incidentally within the generic definition of “education.”
It is apparent from the Board’s own regulations that it does not construe the term “field of education” as encompassing all types of service in a federal agency which might have an impact on education. Section 243.6 of the Board’s regulations provides as follows:
(d) Ineligibility for creditable nonstate service. Creditable nonstate service ... as an administrator, teacher or instructor in the field of education rendered to an agency or department of the United States Government shall exclude service rendered to the CCC, WPA, Peace Corps, VISTA, among others ... The Board will, in all instances, determine eligibility for creditable nonstate service.
4 Pa.Code § 243.6. The language of this regulation indicates that the Board specifically excluded certain types of service from being considered within the “field of education” and reserved the right to exclude other types of service.
I would affirm the order of the Board.